DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US PG. Pub. 2017/0019993) in view of Wu et al. (US Patent 10215937).

Regarding claim 1 – Tsai teaches a module (fig. 2, 200 [paragraph 0040] Tsai states, “semiconductor module”), comprising: a component (20 [paragraph 0040] Tsai states, “electrical component 20”); a packaged electronic chip (42 [paragraph 0040] Tsai states, “semiconductor device 42”); and a hybrid carrier board (board formed of layers 36 to 28), comprising: a printed circuit board (PCB) (layers 28, 26, 14 & 36); and a package substrate (12) bonded to, and electrically connected with, the PCB (see interconnecting vias and arrangement shown in figure 2), wherein a surface (bottom surface of cavity 24) of the package substrate (12) is partially exposed outside of the PCB to form a packaging area (24 [paragraph 0039] Tsai states, “cavity 24”), the component (20) is mounted on the packaging area (24) of the package substrate (12), and the packaged electronic chip (42) is mounted on the PCB (layers 28, 26, 14 & 36).
 	Tsai does not teach wherein the module is an optical module and the component being an unpackaged semiconductor chip comprising a photonic integrated circuit; the unpackaged semiconductor chip is directly mounted on a packaging area of the package substrate by means of flip-chip technology.
 	Wu teaches the module (figs. 1-2, 100 & 200) is an optical module ([column 2 line 47-48] Wu states, “optoelectronic package 100”) and the component (110 & 210 each have similar features/attributes [column 2 lines 48] Wu states, “optoelectronic chip 110”) being an unpackaged semiconductor chip ([column 3 lines 34-35] Wu states, “The optoelectronic chip 110 may be a packaged or an unpackaged die”) comprising a photonic integrated circuit ([column 3 lines 35-40] Wu states, “the optoelectronic chip 110 may be a light emitting chip or a light sensing chip. The light emitting chip is, for example, an LED die, an LED package or a laser diode (LD) die. The light sensing chip is, for example, a charge-coupled device (CCD) or a complementary metal-oxide-semiconductor (CMOS) image sensor”); the unpackaged semiconductor chip (110 & 210) is directly mounted on a packaging area (area having component 110 & 210) of the package substrate (120 & 220 [column 5 line 57] Wu states, “wiring substrate 120”) by means of flip-chip technology ([claim 9] Wu states, “the optoelectronic chip is mounted on the holding plane of the wiring substrate in a flip-chip manner”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the module having a hybrid carrier board with a packaged electronic chip and a component mounted on specific areas as taught by Tsai with the component being an unpackaged semiconductor chip comprising a photonic integrated circuit directly mounted on a packaging area of the package substrate by means of flip-chip technology as taught by Wu because PICs have several advantages such as high speeds, low thermal effects and miniaturization. A flip-chip connection has shorter interconnections that will improve the speed of the optical module and allows for a more compact structure in area and height in comparison to wire bonding.

Regarding claim 4 – Tsai in view of Wu teach the optical module of claim 1, wherein the package substrate (Tsai; fig. 2, 12) comprises a dielectric layer ([paragraph 0019] Tsai states, “dielectric structure 12”) and an electrically conductive layer (123 [paragraph 0021] Tsai states, “electrical contacts 123”), a coefficient of thermal expansion (CTE) ([paragraph 0019] Tsai states, “dielectric structure 12 includes… polypropylene or a prepreg material with fiberglass”) of the dielectric layer being smaller than or equal to a CTE ([paragraph 0025] Tsai states, “dielectric structure 14 includes…polypropylene or prepreg material”) of an insulating layer (14) of the PCB (Both the dielectric layer and the insulating layer of the PCB are the same material, “prepreg material”, and will therefore have “equal” CTE).

Regarding claim 7 – Tsai in view of Wu teach the optical module of claim 1, wherein an electrical interface (Tsai; fig. 2, 32 [paragraph 0036] Tsai states, “uppermost patterned conductive layer 32”) is disposed on a surface (upper surface of layer 28) of the PCB (layers 28, 26, 14 & 36).

Regarding claim 9 – Tsai in view of Wu teach the optical module of claim 1, wherein the package substrate (Tsai; fig. 2, 12) and the PCB (layers 28, 26, 14 & 36) are bonded together (see fig. 2).
 	Tsai in view of Wu do not teach wherein the package substrate and the PCB are bonded together by means of lamination.
 	In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. “package substrate and the PCB are bonded together”, does not depend on its method of production, i.e. “lamination”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Laminating is well known to provide effecting bonding between layers and prevent unintentional peeling. 

Regarding claim 10 – Tsai in view of Wu teach the optical module of claim 9, wherein the PCB (Tsai; fig. 2, layers 28, 26, 14 & 36) comprises a first substack (layers 14, 26 & 28) and a second substack (layer 36), the first substack (layers 14, 26 & 28) and second substack (layer 36) being disposed on an upper surface and a lower surface of the package substrate (12), respectively (claimed structure shown in figures 2).

Regarding claim 11 – Tsai in view of Wu teach the optical module of claim 10, wherein a window (Tsai; fig. 2, cavity 24 has a space considered the “window” and appears consistent with Applicant’s specification) is disposed in the first substack (layers 14, 26 & 28) and/or the second substack (36) to expose a portion of the upper surface (121 [paragraph 0045] Tsai states, “dielectric structure 12 has a first surface 121”) and/or lower surface (122) of the package substrate (12) to serve as the packaging area (cavity 24; claimed structure shown in figure 2).

Regarding claim 12 – Tsai in view of Wu teach the optical module of claim 10, wherein an electrically conductive via-hole (Tsai; fig. 2, 144 [paragraph 0047] Tsai states, “one or more second vias 144”) is disposed in the first substack (layers 14, 26 & 28) and second substack (36), the electrically conductive via-hole being used to electrically connect the PCB (layers 28, 26, 14 & 36) and package substrate (12; claimed structure shown in figure 2).

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US PG. Pub. 2005/0063635) in view of Wu et al.

Regarding claim 1 – Yamada teaches an optical module (fig. 2 [Abstract] Yamada states, “adapted to mount an optical semiconductor module”), comprising: a semiconductor chip (4 [paragraph 0026] Yamada states, “optical semiconductor module 4”) comprising a photonic integrated circuit ([paragraph 0032] Yamada states, “As the light-receiving element array 43, for example, one in which a pin photodiode serving as a light-receiving portion”); a packaged electronic chip (50 [paragraph 0043] Yamada states, “semiconductor module 50”); and a hybrid carrier board (circuit board shown in figure 2), comprising: a printed circuit board (PCB) (outer layers 11-19 & 21-29); and a package substrate (1a-1b) bonded to, and electrically (through conductive through holes 7a-7f) connected with, the PCB (claimed structure shown in figure 2), wherein a surface (upper surface of 1b) of the package substrate (1a-1b) is partially exposed outside of the PCB to form a packaging area (area shown to have optical semiconductor module 4 thereon), the semiconductor chip (4) is mounted on the packaging area (see fig. 2) of the package substrate (1a-1b), and the packaged electronic chip (50) is mounted on the PCB (claimed structure shown in figure 2).
 	Yamada does not teach a semiconductor chip being an unpackaged semiconductor chip comprising a photonic integrated circuit; the unpackaged semiconductor chip is directly mounted on a packaging area of the package substrate by means of flip-chip technology.
 	Wu teaches an optical module (figs. 102, 100 & 200 [column 2 line 47-48] Wu states, “optoelectronic package 100”) and the semiconductor chip (110 & 210 [column 2 lines 48] Wu states, “optoelectronic chip 110”) being an unpackaged semiconductor chip ([column 3 lines 34-35] Wu states, “The optoelectronic chip 110 may be a packaged or an unpackaged die”) comprising a photonic integrated circuit ([column 3 lines 35-40] Wu states, “the optoelectronic chip 110 may be a light emitting chip or a light sensing chip. The light emitting chip is, for example, an LED die, an LED package or a laser diode (LD) die. The light sensing chip is, for example, a charge-coupled device (CCD) or a complementary metal-oxide-semiconductor (CMOS) image sensor”); the unpackaged semiconductor chip (110 & 210) is directly mounted on a packaging area (area having component 110 & 210) of the package substrate (120 & 220 [column 5 line 57] Wu states, “wiring substrate 120”) by means of flip-chip technology ([claim 9] Wu states, “the optoelectronic chip is mounted on the holding plane of the wiring substrate in a flip-chip manner”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the module having a hybrid carrier board with a packaged electronic chip and a photonic integrated circuit mounted on specific areas as taught by Yamada with the photonic integrated circuit being an unpackaged semiconductor chip directly mounted on a packaging area of the package substrate by means of flip-chip technology as taught by Wu because a flip-chip connection has shorter interconnections that will improve the speed of the optical module and allows for a more compact structure in area and height in comparison to wire bonding.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Wu et al. as applied to claim 1 above, and further in view of Liang et al. (US PG. Pub. 2015/0194405).

Regarding claim 3 – Tsai in view of Wu teach the optical module of claim 1, wherein solder pads (Tsai; fig. 2, 123 [paragraph 0030] Tsai states, “a solder 23 on the electrical contact 123”) are disposed on the packaging area (24), a pitch of the solder pads (123) on the packaging area (24) matches a pitch of solder pads (21 [paragraph 0038] Tsai states, “electrodes 21”) of the component (20). Wu discusses wherein the component is an unpackaged semiconductor chip as discussed in the rejection to claim 1 above.
 	Tsai in view of Wu fail to teach wherein the pitch between the solder pads on the packaging area is less than or equal to 150 um.
 	Liang teaches a module (fig. 4, 100) wherein the pitch between the solder pads (230 [paragraph 0026] Liang states, “bump pad 230”) on the packaging area is less than or equal to 150 um ([paragraph 0026] Liang states, “A pitch P2 between adjacent protrusion bump pads 230 may be about 40 .mu.m to about 150 .mu.m”).
 	It would have obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the optical module having solder pads as taught by Tsai in view of Wu with the pitch between the solder pads being less than or equal to 150 um as taught by Liang because having a small spacing between the solder pads will increase the circuit density (more dies on the surface of the board) and allows for additional functionality of the optical module.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Wu et al. as applied to claim 4 above, and further in view of Moon et al. (US PG. Pub. 2014/0079924).

Regarding claim 5 – Tsai in view of Wu teach the optical module of claim 4, wherein the dielectric layer (Tsai; fig. 2, 12) is made of a prepreg ([paragraph 0019] Tsai states, “dielectric structure 12 includes… polypropylene or a prepreg material with fiberglass”) but fails to explicitly teach wherein the CTE in a horizontal direction of the dielectric layer is less than or equal to 10 ppm/°C.
 	Moon teaches wherein the CTE in a horizontal direction of the dielectric layer (fig 1, 10) is less than or equal to 10 ppm/degree.C ([paragraph 0074] Moon states, “the core insulating material is a prepreg or used as an insulating prepreg of the circuit pattern, it is preferred that a CTE of the prepreg is less than 10.0 ppm/.degree. C”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the optical module having a dielectric layer made of a prepreg as taught by Tsai in view of Wu with the dielectric layer being a prepreg wherein the CTE in a horizontal direction of the dielectric layer is less than or equal to 10ppm/degree.C as taught by Moon because Moon states, “the resin composition for a package substrate in accordance with the present invention can provide a package substrate with reduced substrate warpage by improving heat radiation characteristics of a substrate material. Further, it is possible to improve defects by reducing delamination between a chip and the substrate or occurrence of cracks of solder balls through the reduced substrate warpage characteristics” [Abstract].

Regarding claim 6 – Tsai in view of Wu and Moon teach the optical module of claim 5, wherein a material of the dielectric layer (Tsai; fig. 2, dielectric layer of package substrate 12) of the package substrate (12) is ceramic, glass ([paragraph 0019] Tsai states, “dielectric structure 12 includes…polypropylene or a prepreg material with fiberglass”; fiberglass appears to meet the claimed limitation), or silicon, or the material of the dielectric layer of the package substrate and the material of the insulating layer of the PCB are both Bismaleimide Triazine (BT) resin or BT-like resin.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Wu and Moon et al. as applied to claim 5 above, and further in view of Schober et al. (US PG. Pub. 2020/0126879).

Regarding claim 6 – Tsai in view of Wu and Moon teach the optical module of claim 5, but fails to explicitly teach wherein a material of the dielectric layer of the package substrate is ceramic, glass, or silicon, or the material of the dielectric layer of the package substrate and the material of the insulating layer of the PCB are both Bismaleimide Triazine (BT) resin or BT-like resin.
 	Schober teaches a material of the dielectric layer (fig. 1, 103 [paragraph 0048] Schober states, “electrically insulating layer structure 103”) of the package substrate (101) is ceramic, glass ([paragraph 0038] Schober states, “at least one electrically insulating layer structure comprise…Bismaleimide-Triazine resin, FR-4, FR-5…glass, prepreg material…ceramic”), or silicon, or the material of the dielectric layer of the package substrate and the material of the insulating layer of the PCB are both Bismaleimide Triazine (BT) resin or BT-like resin.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the optical module having a dielectric layer as taught by Tsai in view of Wu and Moon with the dielectric layer being a ceramic material as taught by Schober because ceramics are known within the circuit boards/semiconductor arts to have lower CTEs, superior strength characteristics, and efficient heat dissipation when used as insulating layers in multilayer buildup circuit structures.

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. 
Applicant argues, “Wu does not teach or suggest that any one of the LED die, LED package, laser diode (LD) die, CCD, or CMOS image sensor may include a “photonic integrated circuit,” as recited in claim 1. Therefore, the optoelectronic chip 110/210 of Wu cannot correspond to the claimed “unpackaged semiconductor chip comprising a photonic integrated circuit,” as recited in claim 1” [REMARKS page 5].
Examiner disagrees. The term “photonic Integrated Circuit” is shown to be defined as “integrated circuits with optical functions” [https://www.rp-photonics.com/photonic_integrated_circuits.html]. A secondary definition is stated as “a photonic integrated circuit (PIC) is a chip that contains photonic components, which are components that work with light (photons)” [https://www.synopsys.com/glossary/what-is-a-photonic-integrated-circuit.html]. Wu states, “the optoelectronic chip 110 may be a light emitting chip or a light sensing chip. The light emitting chip is, for example, an LED die, an LED package or a laser diode (LD) die. The light sensing chip is, for example, a charge-coupled device (CCD) or a complementary metal-oxide-semiconductor (CMOS) image sensor” [column 3 lines 35-40]. The LED, laser and light sensing features of the optoelectronic chip 110 appear to meet the definitions of the term “photonic Integrated Circuit” as defined above. Specifically the components listed by Wu include ICs that deal with optical functions and components that work with light (photons). Therefore the prior art still appears to meet claimed limitation.
 Applicant further argues “Wu does not teach or suggest that the optoelectronic package 100/200 is an optical module…the optoelectronic chip 110/210 of Wu cannot be directly mounted on a carrier board in an optical module…neither Tsai nor Wu teaches or suggests an optical module in which both of an “unpackaged semiconductor chip” and a “packaged electronic chip” are mounted on a carrier board” [REMARKS page 6].
 	Examiner disagrees. Wu shows in figures 1 and 2 the optoelectronic chip 110/210 being directly mounted on the wiring substrate 120. Wu also states, “The wiring substrate 120 is a wiring board, which is, for example, a double-sided wiring board, a single-sided wiring board or a multilayer wiring board” [column 2 lines 51-53]. The optoelectronic chip 110/210 is described as an unpackaged die [column 3 lines 34-35] and is mounted directly on the wiring substrate 120 which appears to meet the claimed limitation.
 Examiner also points out that the unpackaged optoelectronic chip (photonic IC) 110/210 that is mounted directly on the wiring board 120 of Wu would be reasonably mounted directly on the wiring board of Tsai or Yamada by one having ordinary skill in the art at the time of invention as discussed in the rejection to claim 1 above.  In response to applicant's arguments against the references individually (no single reference shows both packaged and unpackaged chips on a single board), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847